EXHIBIT 12 CROWN HOLDINGS, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Twelve months ended Twelve months ended 12/31/2008 12/31/2007 Computation of Earnings: Income before income taxes andminority interests $442 $201 Adjustments to income Add:Distributed income from less than 50% owned companies 2 1 Add:Fixed charges as presented below 323 341 Subtract:Interest capitalized 0 0 Add:Amortization of interest previously capitalized 0 0 Earnings $767 $543 Computation of fixed charges: Interest incurred $291 $307 Interest capitalized 0 0 Amortization of debt related costs 11 11 Portion of rental expense representative of interest (1) 21 23 Total fixed charges $323 $341 Ratio of earnings to fixed charges (2) 2.4 1.6 (1) One-third of net rent expense is the portion deemed representative of the interest factor.
